Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/29/2022 under 37 CFR 1.131 has been considered.
Claims 1-7 are allowed pending resolution of double patenting issue. The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 07/29/2022 with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Claims 8-14 are allowed pending resolution of double patenting issue as the 112 rejection is withdrawn in view of the amendment. The limitation “an isolation element between the first gate stack and the second gate stack, a first interface between the isolation element and the first gate stack tilting away from the first gate stack as the interface extends away from the substrate, and a second interface between the isolation element and the second gate stack extending away from the second gate stack as the interface extends away from the substrate” in all of the claims in combination with the remaining features of independent claim 8, which is not taught or rendered obvious in the prior art references.
Applicant's argument with respect to claim 15 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
In regards to dependent claim 16, applicant argues that prior art Matsumoto is directed to metal gates and prior art Chiang is directed towards polysilicon gates and therefore a prima facie case of obviousness does not exist.
The examiner would like to note that prior art Matsumoto does teach polysilicon gates in paragraph 0077, 0088, 0151, 0165, 194 etc. Furthermore, it is known in the art to use a metal or a polysilicon material for a gate structure as evidenced by Lin et al. (US 2016/0104647) in paragraph 0019. Additionally, the motivation to use the gate structure with work function layers of Matsumoto for modifying primary reference Chiang is noted in the previous office action. Accordingly, the arguments are not persuasive in regards to claim 16.
DETAILED ACTION
This action is responsive to application No. 16902190 filed on 6/15/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
	The double patenting rejection has been held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2001/0016385) in view of Su et al. (US 2016/0276357).
Regarding independent claim 15, Chiang et al. teach a device comprising:
a first transistor region (Fig. 3h, region where elements 260 & 270 left side are located) and a second transistor region (Fig. 3h, region where elements 260 & 270 right side are located) in a substrate (Fig. 3h, element 100); and 
a first gate stack (Fig. 3h, elements 260 left side) over the first transistor region and a second gate stack (Fig. 3h, elements 260 right side) over the second transistor region, 
wherein the first gate stack has a first sidewall facing a second sidewall of the second gate stack (Fig. 3h), and wherein the first sidewall slopes away from the second sidewall when going from a topmost surface of the first sidewall to a bottommost surface of the first sidewall (Fig. 3h), the topmost surface of the first sidewall being the surface farthest from the substrate, and further wherein the second sidewall slopes away from the first sidewall when going from a topmost surface of the second sidewall to a bottommost surface of the second sidewall (Fig. 3h), the topmost surface of the second sidewall being the surface farthest from the substrate.
Chiang et al. do not explicitly disclose a first and second fin structure.
Su et al. teach a flash gate memory structure comprising multiple gates (Figs. 1W & 2W, elements 26) over multiple fins (Figs. 1W & 2W, elements 46).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Chiang et al. according to the teachings of Su et al. with the motivation to avoid reduction of channel width effect (paragraph 0004).
Regarding claim 17, Chiang et al. teach further comprising an isolation element (Fig. 3h, element 250) physically separating the first and second gate stack.
Regarding claim 19, Chiang et al. teach further comprising an isolation layer (Fig. 3h, air gap between the transistors) extending between the first and second transistor regions, and wherein the isolation element physically contacts a top surface of the isolation layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2001/0016385) in view of Su et al. (US 2016/0276357) and further in view of Matsumoto (US 2017/0243870).
Regarding claim 16, Chiang et al. modified by Su et al. teach all of the limitations as discussed above.
Chiang et al. modified by Su et al. do not explicitly disclose wherein the first transistor region is a p-type transistor region, the second transistor region is an n-type transistor region, and further wherein the first gate stack includes at least one first work function layer and the second gate stack includes at least one second work function layer different than the first work function layer.
Before the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to use the sloped gate sidewall structure of Chiang et al. to form CMOS transistor comprising p and n type transistor with work function metal layers as shown by Matsumoto in Fig. 1 (paragraph 0057) with the motivation to control the threshold voltage.
Regarding claim 20, Chiang et al. modified by Su et al. teach all of the limitations as discussed above.
Chiang et al. modified by Su et al. do not explicitly disclose wherein the first gate stack extends over multiple fins.
Before the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to form the gate structures of Chiang et al. over fins as shown by Matsumoto in Fig. 1 with the motivation to improve control of the drive current.
Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/           Primary Examiner, Art Unit 2813